                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   JOHN STEMMELIN, individually and
                                       behalf of those similarly situated,
                                  11                                                        No. C 20-04168 WHA
                                                      Plaintiffs,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                        ORDER GRANTING MOTION
                                       MATTERPORT, INC., et al.,                            TO DISMISS
                                  14
                                                      Defendants.
                                  15

                                  16
                                                                             INTRODUCTION
                                  17
                                            In this false and deceptive advertising putative class action, defendants move to dismiss
                                  18
                                       for lack of standing and for failure to state a claim. For the following reasons, the motion is
                                  19
                                       GRANTED.
                                  20
                                                                                STATEMENT
                                  21
                                            Defendants, Matterport, Inc., and its officers, market “3D cameras that create 3D models
                                  22
                                       of real-world places, which have many potential applications, including in connection with real
                                  23
                                       estate sales.” Supporting these cameras, defendants also offer services such as software for
                                  24
                                       three-dimensional image manipulation and cloud storage and advertise the Matterport Service
                                  25
                                       Partner program, which provides perks such as “[p]re-qualified local leads seeking 3D
                                  26
                                       scanning services” and all “the necessary resources and materials you need to sell Matterport
                                  27
                                       on your own and generate business too.” Allegedly, defendants pitch the program as a way to
                                  28
                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 2 of 9




                                   1   “[b]e your own boss, set your own hours, and earn what you want. For only $4,100[] in up-

                                   2   front investment and minimal training, you’ll be on your way to a lucrative, self-owned

                                   3   business.”

                                   4         Beneath this shiny exterior, however, plaintiffs allege several problems. Defendants’

                                   5   cameras and services constitute a closed, proprietary system. The 3D cameras are usable only

                                   6   with defendants’ technical support and maintenance and create files that are both readable only

                                   7   by defendants’ software (which requires constant updates) and storable only on defendants’

                                   8   cloud servers. Moreover, the Matterport Service Partner program offers anything but a

                                   9   lucrative business opportunity. The cameras are not, in fact, easy to use, but require significant

                                  10   time and effort to operate effectively, much less profitably. Then, defendants have already

                                  11   saturated the small markets that do exist for 3D scanning services with other Matterport

                                  12   Service Partners; so none can break even on their investment. Atop this, defendants
Northern District of California
 United States District Court




                                  13   themselves have has entered many of those markets, cannibalizing opportunities from their so-

                                  14   called service partners.

                                  15         Plaintiff John Stemmelin of Illinois saw defendants’ ads around January 2017 and

                                  16   purchased his first camera in February. In May, he applied for the Matterport Service Partner

                                  17   program and purchased a second camera. After countless hours learning to use the cameras

                                  18   and attempting to start his own 3D scanning business, Mr. Stemmelin had spent more than

                                  19   $22,000 with little to show for it.

                                  20         He sued in June 2020, alleging violation of twenty one states’ and Washington D.C.’s

                                  21   business opportunity laws on behalf of a putative class of the deceived. He also charged

                                  22   defendants with violations of California’s unfair competition and false advertising laws

                                  23   (Compl., Dkt. No. 1).

                                  24         Defendants move to dismiss the complaint both for Stemmelin’s lack of standing to

                                  25   pursue state law claims where he was not injured and for failure state a claim (Dkt. No. 22).

                                  26   This order follows full briefing and oral argument (held telephonically due to COVID-19).

                                  27

                                  28
                                                                                       2
                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 3 of 9




                                   1                                              ANALYSIS

                                   2        A complaint must allege sufficient factual matter to state a facially plausible claim for

                                   3   relief. Allegations merely consistent with liability don’t cut it; rather the allegations must

                                   4   indicate or permit the reasonable inference, without speculation, of defendants’ liability for the

                                   5   conduct alleged. We take as true all factual allegations but legal conclusions merely styled as

                                   6   fact may be disregarded. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

                                   7   Twombly, 550 U.S. 544, 555 (2007).

                                   8        1.      CALIFORNIA UNFAIR COMPETITION AND FALSE ADVERTISING.
                                   9        Claims sounding in or grounded in fraud, such as false or deceptive advertising under

                                  10   California’s unfair competition and false advertising laws must be pled with particularity under

                                  11   Rule 9(b). Cal. Bus. & Prof. Code §§ 17200 et seq., §§ 17500 et seq.; see Becerra v. Dr

                                  12   Pepper/Seven Up, Inc., 945 F.3d 1225, 1227–28 (9th Cir. 2019); Kearns v. Ford Motor Co.,
Northern District of California
 United States District Court




                                  13   567 F.3d 1120, 1125 (9th Cir. 2009); Kwikset v. Superior Court, 51 Cal. 4th 310, 320, 326, 246

                                  14   P.3d 877 (2011). Such a complaint must specify:

                                  15                [T]he time, place, and specific content of the false representations
                                                    as well as the identities of the parties to the misrepresentations. In
                                  16                other words, the pleading must identify the who, what, when,
                                                    where, and how of the misconduct charged, as well as what is false
                                  17                or misleading about the purportedly fraudulent statement, and why
                                                    it is false.
                                  18

                                  19   Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 668 (9th Cir. 2019) (quotations and

                                  20   citations omitted).

                                  21        Here, Stemmelin alleges that “[i]n or around January 2017” he “responded” to

                                  22   defendants’ advertisements for business opportunities related to the “use of 3D camera

                                  23   imaging,” specifically the offer of “necessary resources and materials” and “[p]re-qualified

                                  24   local leads seeking 3D scanning services” for “Matterport Service Partners” to start their own

                                  25   businesses. “Stemmelin saw and relied on these representations and entered into this ‘business

                                  26   opportunity’ with Matterport based on them.” He purchased a first camera for $3,875.27 in

                                  27   February 2017, applied to the Matterport Service Partners program in May, and then bought a

                                  28   second camera for $4,292.49. Stemmelin paid for defendants’ Cloud Service Plan, $49.00 per
                                                                                        3
                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 4 of 9




                                   1   month in 2017, and $99.00 per month from 2018 on. In total, Stemmelin has spent $22,000 on

                                   2   defendants’ goods and services, but “has not been able to profit from selling 3D models

                                   3   generated by the equipment and services that were promised as a ‘lucrative’ business

                                   4   opportunity or recoup his investment” (Compl. at ¶¶ 42–46).

                                   5        Set aside the question of the who, the what, and the when. Though the complaint

                                   6   explains at length how class counsel believes a hypothetical plaintiff might be deceived by

                                   7   defendants’ advertising, the complaint offers no allegations how Mr. Stemmelin relied and

                                   8   acted to his detriment upon defendants’ advertisement. The complaint merely concludes that

                                   9   “Stemmelin reasonably relied on Defendants’ misrepresentations and omissions and purchased

                                  10   a 3D camera and associated services” and that he never recouped his $22,000 investment.

                                  11   How did Stemmelin rely? How did he understand defendants’ representations? How did he

                                  12   pursue the offered business leads and supporting resources once he purchased his camera? The
Northern District of California
 United States District Court




                                  13   complaint leaves these questions unanswered. We don’t even know whether Mr. Stemmelin,

                                  14   in fact, became a Matterport Service Partner. Simply put, the allegations of fact are consistent

                                  15   with a scenario whereby Mr. Stemmelin saw an ad for a business opportunity, purchased the

                                  16   startup equipment and services, and then, without honestly pursuing the advertised opportunity,

                                  17   sat down and concluded he’d been swindled.

                                  18        Rule 9’s heightened pleading requirement plays substantive role here. California’s unfair

                                  19   competition and false advertising laws sound in fraud and require a plaintiff’s reliance on a

                                  20   misrepresentation to be reasonable under the circumstances. See Kwikset, 51 Cal. 4th at 326–

                                  21   27; Hobart v. Hobart Estate Co., 26 Cal. 2d 412, 447 (1945). Under the unfair competition

                                  22   and false advertising laws, this requirement manifests as the “reasonable consumer” test. We

                                  23   evaluate deceptive advertising from the viewpoint of a reasonable consumer and so require the

                                  24   plaintiff to offer a reasonable interpretation of the ad likely shared by ordinary consumers in

                                  25   general, as opposed to a particular subset of consumers viewing the ad unreasonably. The

                                  26   complaint’s failure to allege more than that Stemmelin saw an ad and purchased a product

                                  27   prevents us from evaluating whether Stemmelin reasonably relied, as ordinary consumers

                                  28   might, on defendants’ advertising or whether he willfully walked into the alleged deception.
                                                                                       4
                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 5 of 9




                                   1   Becerra, 945 F.3d at 1228–31. The claims under California’s false advertising and unfair

                                   2   competition law fail under Rule 9.

                                   3        2.      MULTISTATE BUSINESS OPPORTUNITY CLAIMS.
                                   4                A.      LACK OF STANDING.
                                   5         Mr. Stemmelin seeks to represent a class of plaintiffs from twenty jurisdictions (not

                                   6   including California) in addition to his home of Illinois. Defendants contend that Mr.

                                   7   Stemmelin may not assert claims from the states where he suffered no harm. This order

                                   8   agrees.

                                   9         Article III’s “irreducible constitutional minimum of standing” to sue requires a plaintiff

                                  10   to have suffered: (1) an injury-in-fact; (2) that is fairly traceable to the defendant’s conduct;

                                  11   and (3) is redressable by a favorable court decision. Lujan v. Defenders of Wildlife, 504 U.S.

                                  12   555, 560 (1992). “[A] plaintiff must demonstrate standing for each claim he seeks to press”
Northern District of California
 United States District Court




                                  13   and “separately for each form of relief sought.” Just because a suit “derive[s] from a common

                                  14   nucleus of operative fact” does not mean “federal jurisdiction extends to all claims sufficiently

                                  15   related to a claim within Article III to be part of the same case.” See DaimlerChrysler Corp. v.

                                  16   Cuno, 547 U.S. 332, 351–52 (2006).

                                  17         At bottom, “the injury a plaintiff suffers defines the scope of the controversy he or she is

                                  18   entitled to litigate.” Melendres v. Arpaio, 784 F.3d 1254, 1261 (9th Cir. 2015). Here, Mr.

                                  19   Stemmelin alleges that defendants deceived putative class members into purchasing 3D

                                  20   cameras and related services (Compl. at ¶¶ 64–67). The harm attaches to each class member at

                                  21   purchase under her applicable state law. That is, the location of the deception-induced

                                  22   purchase limits the scope of standing. It appears clear that Mr. Stemmelin purchased his

                                  23   cameras in Illinois, but he does not allege to have purchased any cameras or services elsewhere

                                  24   (id. at ¶¶ 42–49). Claims for relief under the laws of the several states are separate claims for

                                  25   relief and, per DaimlerChrysler, require separate proof of standing. “Standing does not arise

                                  26   simply because illegality is in the air.” In re Capacitors Antitrust Litigation, 154 F. Supp. 3d

                                  27   918, 927 (N.D. Cal. 2015) (Judge James Donato). Mr. Stemmelin made no relevant purchases

                                  28   in and thus lacks standing to represent putative class members under the laws of Alaska,
                                                                                        5
                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 6 of 9




                                   1   Connecticut, Florida, Indiana, Iowa, Kentucky, Maine, Maryland, Michigan, Minnesota,

                                   2   Nebraska, North Carolina, Ohio, Oklahoma, South Carolina, South Dakota, Texas, Virginia,

                                   3   Washington, and Washington, D.C.

                                   4        Both parties recognize that the undersigned addressed the same circumstances regarding

                                   5   state antitrust claims in In re Glumetza Antitrust Litigation, No. C 19-05822 WHA, 2020 WL

                                   6   1066934 at *10 (N.D. Cal. Mar. 5, 2020). As did the plaintiffs there, Mr. Stemmelin contends

                                   7   that the above reasoning “conflates standing and class certification” and contravenes

                                   8   Melendres. Again, not so.

                                   9        In Melendres, plaintiffs all raised federal constitutional claims against the Maricopa

                                  10   County Sherriff’s Department for conduct all within the District of Arizona. The short

                                  11   distinction is that Melendres did not address the circumstance here, where our named plaintiff

                                  12   raises claims under numerous jurisdictions where he was not harmed. The legal distinction,
Northern District of California
 United States District Court




                                  13   though, is that the named plaintiffs in Melendres asserted the same constitutional injury as the

                                  14   class; they just alleged different circumstances. But the dissimilarity of circumstances raised

                                  15   within the same claim was “relevant only to class certification, not to standing.” So, the

                                  16   question whether the named plaintiffs — who defendants conceded had standing — could

                                  17   present the same claim “on behalf of others who ha[d] similar, but not identical, interests” was

                                  18   one of “typicality and adequacy.” See Melendres, 784 F.3d at 1257–58, 1261–62. Here, where

                                  19   Mr. Stemmelin raises separate claims under the laws of several states, the general requirement

                                  20   of standing for each claim and mode of relief articulated in DaimlerChrysler remains

                                  21   unsatisfied.

                                  22        Ultimately, Stemmelin’s theory provides no guardrail against the creation of artificial

                                  23   disputes here. Even more fundamental to the federal judiciary than the power of judicial

                                  24   review is the tenet that the federal judiciary does not issue advisory opinions or wade into

                                  25   controversies of its own making. Correspondence of the Justices, Letter to George

                                  26   Washington, Aug. 8, 1793, Founders Online, NAT’L ARCHS., https://founders.archives.gov

                                  27   /documents/Washington/05-13-02-0263. From here flows the requirement that a justiciable

                                  28   controversy requires at least one plaintiff and at least one defendant. See, e.g., U.S. v. Johnson,
                                                                                       6
                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 7 of 9




                                   1   319 U.S. 302, 305 (1943). Putting off until class certification the question of Stemmelin’s

                                   2   representation of putative class members under other states’ laws would both permit him to

                                   3   represent a putative class from a state whose members all opt-out following class certification

                                   4   and, more dangerously, permit him to press claims under some state’s law only to find in

                                   5   discovery that no putative class members ever existed there.

                                   6        This issue did not arise regarding state antitrust claims in Glumetza given the prevalence

                                   7   of diabetes and its treatment across the nation. But on these pleadings, that risk is real. Mr.

                                   8   Stemmelin’s complaint alleges only one thousand class members and alleges neither where

                                   9   they live nor that at least one putative class member resides in each state of the multi-state

                                  10   class. Forget simply wrangling with the propriety of an Illinois resident hauling, say, Maine

                                  11   residents’ Maine-law claims into a California tribunal without asking them first. Here, under

                                  12   Mr. Stemmelin’s application of Melendres, we might rule on the meaning and application of
Northern District of California
 United States District Court




                                  13   Maine’s Regulations of the Sales of Business Opportunities in the near future only to find out

                                  14   in discovery that no such class members — and thus no actual controversy — ever existed.

                                  15   Absent precedent dictating we take this risk, this order declines to do so. All but Stemmelin’s

                                  16   Illinois claim are dismissed.

                                  17                B.      ADEQUACY OF PLEADING.
                                  18        Illinois’ Business Opportunity Sales Law of 1995 defines a “business opportunity” as “a

                                  19   contract or agreement . . . wherein it is agreed that the seller or a person recommended by the

                                  20   seller shall provide to the purchaser any product, equipment, supplies or services enabling the

                                  21   purchaser to start a business . . . .” The law prohibits fraud or deception in offering or selling

                                  22   such business opportunities. It also requires, with some exceptions, anyone offering or selling

                                  23   such business opportunities to register with the secretary of state. “[T]he purchaser” of such a

                                  24   business opportunity, peddled in violation of either provision, may sue for rescission,

                                  25   restitution and treble damages, interest, and attorney’s fees and costs. 815 ILCS 602, §§ 5-

                                  26   5.10(a), 5-95, 5-120(b). Defendants contend that the complaint fails to allege Mr. Stemmelin

                                  27   entered such a contract. This order agrees.

                                  28
                                                                                        7
                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 8 of 9




                                   1         The complaint alleges at least that defendants offered “[p]re-qualified local leads” and

                                   2   “necessary resources and materials” to Matterport Service Partners and that “[f]or only

                                   3   $4,100[] in up-front investment and minimal training, you’ll be on your way to a lucrative,

                                   4   self-owned business.” This, at least, alleges an exchange of goods and services involving a

                                   5   business opportunity which, at least prima facie, looks like a contract that falls within Illinois’

                                   6   Business Opportunity law.

                                   7         But nowhere does the complaint allege that Stemmelin entered such a contract. To be

                                   8   sure, the complaint alleges that Stemmelin purchased two 3D cameras and, in order to use

                                   9   those cameras, contracted for defendants’ Cloud Service Plan. Recall that defendants reserved

                                  10   their “[p]re-qualified local leads” and “necessary resources and materials” for “Matterport

                                  11   Service Partners.” The complaint alleges that Stemmelin “entered into this ‘business

                                  12   opportunity’” based on defendants’ ads. But despite this artful pleading, the complaint never
Northern District of California
 United States District Court




                                  13   alleges that Stemmelin became a Matterport Service Partner. It alleges only that “Stemmelin

                                  14   submitted an application to the MSP program.” Illinois’ Business Opportunity law does appear

                                  15   to prohibit deceptive offers for business opportunities and permits the Illinois Secretary of

                                  16   State to sanction illicit entities. But it limits private suit to “the purchaser” of a business

                                  17   opportunity. 815 ILCS 602/5-120(b).

                                  18         Plaintiff does not meaningfully respond to defendants’ argument on this point. It might

                                  19   have pointed to the statement that “Plaintiff and Multi-State Class Members purchased

                                  20   Matterport 3D cameras and participated in Defendants’ MSP program by entering into

                                  21   contracts for equipment and services from Defendants to obtain a business opportunity and

                                  22   lead assistance” (Compl. at ¶ 63). But this broad statement appears to conflate several steps

                                  23   that the complaint earlier alleges as separate steps in the relationship between defendants and a

                                  24   potential purchaser. As above, Stemmelin purchased his 3D cameras, purchased the Cloud

                                  25   Service plain “[i]n order to process the images from the 3D camera he purchased,” and then, in

                                  26   a separate step, applied to become a Matterport Service Partner, those for whom the advertised

                                  27   business opportunities were reserved. The corollary to taking the complaint’s factual

                                  28   allegations as true is that we do not then assume facts into the complaint. The complaint does
                                                                                         8
                                        Case 3:20-cv-04168-WHA Document 38 Filed 11/07/20 Page 9 of 9




                                   1   not allege that Stemmelin became a Matterport Service Partner, so it remains unclear whether

                                   2   he ever actually purchased the challenged business opportunity.

                                   3        On these pleadings, Stemmelin does not qualify as a “purchaser” of a business

                                   4   opportunity entitled to sue under Illinois’ Business Opportunity law. The remainder of the

                                   5   parties’ disputes regarding this claim, including plaintiff’s request for judicial notice, become

                                   6   moot.

                                   7                                           CONCLUSION

                                   8        For the foregoing reasons, defendants’ motion is GRANTED. Mr. Stemmelin may move

                                   9   for leave to amend his complaint by DECEMBER 3 AT NOON. Any such motion must include as

                                  10   an exhibit a redlined version of the proposed amendment that clearly identifies all changes

                                  11   from the amended complaint. This order highlighted certain deficiencies in the amended

                                  12   complaint, but did not reach many issues, such as the permissible scope (if any) of the
Northern District of California
 United States District Court




                                  13   extraterritorial reach of the various state-law commercial claims. It will not necessarily be

                                  14   enough to add sentences parroting each missing item identified herein. If Mr. Stemmelin

                                  15   moves for leave to amend, he should be sure to plead his best case.

                                  16        IT IS SO ORDERED.

                                  17

                                  18   Dated: November 7, 2020.

                                  19

                                  20
                                                                                               WILLIAM ALSUP
                                  21                                                           UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       9
